Simmons, C. J.
It so manifestly appears from the evidence as a whole, even omitting those portions of the same to the admissibility of which objections were made, that the verdict was right, it is not necessary to -examine closely the various grounds of the motion for a new trial, with a view to determining whether or not errors were committed by the trial judge. Irrespective of the legal questions presented, it is quite clear that upon the substantial merits of the case the judgment of the court below refusing to grant a new trial should not be disturbed. Judgment affirmed.
Trover. Before Judge Van Epps. City court of Atlanta. January term, 1896.
James L. Key, for plaintiff.
Dorsey, Brewstei~ <& Hoicell, for defendants.